Title: The Continentalist No. I, [12 July 1781]
From: “A. B.”,Hamilton, Alexander
To: 


[Fishkill, New York, July 12, 1781]
Mr. Loudon.
I send you the first number of a series of papers which I intend to publish on matters of the greatest importance to these States; I hope they will be read with as much candour and attention as the object of them deserve, and that no conclusions will be drawn till these are fully developed.
I am, Sir,   Your most obedient humble servant,
A.B.
The Continentalist. No. I.
It would be the extreme of vanity in us not to be sensible, that we began this revolution with very vague and confined notions of the practical business of government. To the greater part of us it was a novelty: Of those, who under the former constitution had had opportunities of acquiring experience, a large proportion adhered to the opposite side, and the remainder can only be supposed to have possessed ideas adapted to the narrow coloneal sphere, in which they had been accustomed to move, not of that enlarged kind suited to the government of an INDEPENDENT NATION.
There were no doubt exceptions to these observations—men in all respects qualified for conducting the public affairs, with skill and advantage; but their number was small; they were not always brought forward in our councils; and when they were, their influence was too commonly borne down by the prevailing torrent of ignorance and prejudice.
On a retrospect however, of our transactions, under the disadvantages with which we commenced, it is perhaps more to be wondered at, that we have done so well, than that we have not done better. There are indeed some traits in our conduct, as conspicuous for sound policy, as others for magnanimity. But, on the other hand, it must also be confessed, there have been many false steps, many chimerical projects and utopian speculations, in the management of our civil as well as of our military affairs. A part of these were the natural effects of the spirit of the times dictated by our situation. An extreme jealousy of power is the attendant on all popular revolutions, and has seldom been without its evils. It is to this source we are to trace many of the fatal mistakes, which have so deeply endangered the common cause; particularly that defect, which will be the object of these remarks, A WANT OF POWER IN CONGRESS.
The present Congress, respectable for abilities and integrity, by experience convinced of the necessity of a change, are preparing several important articles to be submitted to the respective states, for augmenting the powers of the Confederation. But though there is hardly at this time a man of information in America, who will not acknowledge, as a general proposition, that in its present form, it is unequal, either to a vigorous prosecution of the war, or to the preservation of the union in peace; yet when the principle comes to be applied to practice, there seems not to be the same agreement in the modes of remedying the defect; and it is to be feared, from a disposition which appeared in some of the states on a late occasion, that the salutary intentions of Congress may meet with more delay and opposition, than the critical posture of the states will justify.
It will be attempted to shew in a course of papers what ought to be done, and the mischiefs of a contrary policy.
In the first stages of the controversy it was excuseable to err. Good intentions, rather than great skill, were to have been expected from us. But we have now had sufficent time for reflection and experience, as ample as unfortunate, to rectify our errors. To persist in them, becomes disgraceful and even criminal, and belies that character of good sense and a quick discernment of our interests, which, in spite of our mistakes, we have been hitherto allowed. It will prove, that our sagacity is limited to interests of inferior moment; and that we are incapable of those enlightened and liberal views, necessary to make us a great and a flourishing people.

History is full of examples, where in contests for liberty, a jealousy of power has either defeated the attempts to recover or preserve it in the first instance, or has afterwards subverted it by clogging government with too great precautions for its felicity, or by leaving too wide a door for sedition and popular licenciousness. In a government framed for durable liberty, not less regard must be paid to giving the magistrate a proper degree of authority, to make and execute the laws with rigour, than to guarding against encroachments upon the rights of the community. As too much power leads to despotism, too little leads to anarchy, and both eventually to the ruin of the people. These are maxims well known, but never sufficiently attended to, in adjusting the frames of governments. Some momentary interest or passion is sure to give a wrong biass, and pervert the most favourable opportunities.
No friend to order or to rational liberty, can read without pain and disgust the history of the commonwealth of Greece. Generally speaking, they were a constant scene of the alternate tyranny of one part of the people over the other, or of a few usurping demagogues over the whole. Most of them had been originally governed by kings, whose despotism (the natural disease of monarchy) had obliged their subjects to murder, expel, depose, or reduce them to a nominal existence, and institute popular governments. In these governments, that of Sparta excepted, the jealousy of power hindered the people from trusting out of their own hands a competent authority, to maintain the repose and stability of the commonwealth; whence originated the frequent revolutions and civil broils with which they were distracted. This, and the want of a solid fœderal union to restrain the ambition and rivalship of the different cities, after a rapid succession of bloody wars, ended in their total loss of liberty and subjugation to foreign powers.
In comparison of our governments with those of the ancient republics, we must, without hesitation, give the preference to our own; because, every power with us is exercised by representation, not in tumultuary assemblies of the collective body of the people, where the art or impudence of the ORATOR or TRIBUNE, rather than the utility or justice of the measure could seldom fail to govern. Yet whatever may be the advantage on our side, in such a comparison, men who estimate the value of institutions, not from prejudices of the moment, but from experience and reason, must be persuaded, that the same JEALOUSY of POWER has prevented our reaping all the advantages, from the examples of other nations, which we ought to have done, and has rendered our constitutions in many respects feeble and imperfect.
Perhaps the evil is not very great in respect to our constitutions; for notwithstanding their imperfections, they may, for some time, be made to operate in such a manner, as to answer the purposes of the common defence and the maintenance of order; and they seem to have, in themselves, and in the progress of society among us, the seeds of improvement.
But this is not the case with respect to the FOEDERAL GOVERNMENT; if it is too weak at first, it will continually grow weaker. The ambition and local interests of the respective members, will be constantly undermining and usurping upon its prerogatives, till it comes to a dissolution; if a partial combination of some of the more powerful ones does not bring it to a more SPEEDY and VIOLENT END.
